Title: Jany. 2nd. 1760 [i.e. 1761]. Fryday.
From: Adams, John
To: 


       The Representatives in their Address to the Governor, have told him that “Great Britain is the leading and most respectable Power in the whole World.” —Let us examine this.—Is she the Leading Power, either in War or Negociation?—In War? She has no Army, not more than 50 or 60 thousand Men, whereas France has a standing Army, of 250, 000 men in Camp and in Garrison. And their officers are as gallant and skillful, their Gunners and Engineers, the most accomplished of any in Europe. Their Navy indeed is now inconsiderable, And our Navy alone has given us the Advantage. But our Navy alone will not make us the leading Power. How we can be called the Leading Power I cant see. Holland, Spain, Portugal, Denmark, and all Italy has refused to follow us, and Austria, Russia, Sweeden, and indeed almost all the states of Germany, the Prince of Hesse excepted, have followed France. The only Power, independent Power that has consented to follow us is Prussia, and indeed upon Recollection it seems to me we followed Prussia too, rather than the Contrary.—Thus we are the Leading Power without Followers.
       And, if we are not the leading Power, in War, we never have been the Leading Power in Negociation.—It is a common Place observation that the French have regained by Treaty, all the Advantages, which we had gained by Arms. Now whether this arose from the superior Dexterity of the french Plenipotentiaries, or from the universal Complaisance of the other Plenipotentiaries of Europe to France and frenchmen, it equally proves that England is not the leading Power, in Councils.
       How are we the most respectable?—The most respected, I am sure, we are not!—else how came all Europe to remain Neuters, or else take Arms against us—how came foreigners, from all Countries, to resort to France, to learn their Policy, Military Discipline, fortification, Manufactures, Language, Letters, Science, Politeness &c. so much more than to England? How comes the french Language to be studied and spoken as a polite Accomplishment, all over Europe, and how comes all Negociations to be held in french.
       And if we consider every Thing, The Religion, Government, Freedom, Navy, Merchandize, Army, Manufactures, Policy, Arts, Sciences, Numbers of Inhabitants and their Virtues, it seems to me, that England falls short in more and more important Particulars, than it exceeds the Kingdom of France.
       To determine the Character of “Leading and respectable,” as Dr. Savil does, from a few Victories and successes, by which Rules he makes Charles 12th to have been in his day, the leading and most respectable Power, and Oliver Cromwell in his, and the K. of Prussia in this, is most ignorant and silly.
       In short, “Leading and Respectable,” is not to be determined, either by the Prince, the Policy, the Army, Navy, Arts, Science, Commerce, nor by any other national Advantage, taken singly and abstracted from the rest. But that Power is to be denominated so, whose Aggregate, of component Parts, is most.
      